 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN EDWARD MITCHELL,                              No. 1:20-cv-00857-DAD-HBK (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   R. DIAZ, et al.,                                   PLAINTIFF’S MOTION FOR A
                                                        TEMPORARY RESTRAINING ORDER
15                      Defendants.
                                                        (Doc. No. 16)
16

17

18          Plaintiff John Edward Mitchell is a state prisoner proceeding pro se in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 23, 2020, plaintiff moved for a temporary restraining order and preliminary

22   injunction seeking: (1) to be housed solely in prisons contains cameras which “monitor all

23   areas,” that offer single cell housing, that lack “Known Security Threat Group inmates,” and do

24   not employ any of the defendants or their family members; (2) for correctional officials to rule on

25   his past staff complaints and inmate grievances; (3) to be given his “approved religious diet

26   within 72 hours” of transfer to a new prison; (4) an end to all “excessive” and “unnecessary”

27   force against him; (5) to gain additional access to the law library; (6) for a “confidential” area for

28   attorney/client communications; (7) that his attendance at future mental health therapy sessions be
                                                       1
 1   logged; and (8) all other “rights and reliefs the Court deems appropriate.” (Doc. No. 11 at 2–3,

 2   43–48.) On April 6, 2021, the assigned magistrate judge issued findings and recommendations,

 3   finding that plaintiff had failed to show that he faced immediate and irreparable injury, loss, or

 4   damage and, accordingly, recommending that plaintiff’s motion for a temporary restraining order

 5   and preliminary injunction be denied. (Doc. No. 16 at 4–5.) The findings and recommendations

 6   were served on plaintiff and contained notice that any objections thereto were to be filed within

 7   thirty (30) days. (Id. at 5.) To date, plaintiff has not filed any objections and the time to do so

 8   has passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

10   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

11   court finds the findings and recommendations to be supported by the record and proper analysis.

12          Accordingly,

13            1.    The findings and recommendations issued on April 6, 2021 (Doc. No. 16) are

14                  adopted in full;

15            2.    Plaintiff’s motion for a temporary restraining order and preliminary injunction

16                  (Doc. No. 11) is denied; and

17            3.    This case is referred back to the assigned magistrate judge for further proceedings.

18   IT IS SO ORDERED.
19
        Dated:     May 18, 2021
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
